Citation Nr: 1545808	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection a left ankle injury.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ear hearing loss disability.

4.  Entitlement to service connection for a left ear hearing loss disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico.

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1976 decision, the RO denied service connection for left ankle injury.

2.  The Veteran was notified of the September 1976 decision and his appellate rights; he did not file an appeal following the September 1976 rating decision, and there was no new and material evidence received within one year of its issuance.
 
3.  The evidence received since the September 1976 rating decision is relevant and probative of the issues at hand.

4.  A right ear hearing loss disability was noted at the time of his entrance into service. 

5. The pre-existing right ear hearing loss disability did not increase in severity during the Veteran's period of active service.  

6.  Left ear hearing loss was noted at the time of his entrance into service. 

7.  Pre-existing left ear hearing loss did not increase in severity during the Veteran's period of active service. 


CONCLUSIONS OF LAW

1.  The September 1976 rating decision denying service connection for a left ankle injury is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

2.  New and material evidence has been received and the claim for service connection for a left ankle injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The Veteran's pre-existing right ear hearing loss disability was not aggravated by service and an organic disease of the nervous system may not be presumed to have been aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306, 3.307, 3.309 (2015).

4. The Veteran's pre-existing left ear hearing loss was not aggravated by service and an organic disease of the nervous system may not be presumed to have been aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided the required notice in a letter sent to the Veteran in August 2012.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, a VA examination report, the Veteran's lay statements, and an informal hearing presentation from the Veteran's representative.

The Veteran was afforded a VA examination in September 2012.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include sensorineural hearing loss under other organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).
The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2015).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

 In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the U.S. Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  

New and material - Left Ankle Injury

In September 1976, the RO denied service connection for a left ankle injury.  
The Veteran did not file an appeal following the September 1976 rating decision, and there was no new and material evidence received within one year of its issuance.  The September 1976 rating decision is final.  See 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).  In essence, at the time of the prior denial, the Veteran claimed that during service he incurred an injury to his left ankle that resulted in residual left ankle disability.  

The RO denied service connection because the Veteran was found have a normal left ankle on examination.  The Veteran submitted a report of accidental injury dated June 1976 noting that he had received treatment for his left ankle injury in September 1975 and again in March 1976.  A VA examination dated July 1976 notes the Veteran reported that he incurred a sprained ankle on active duty playing basketball in September 1975.  The Veteran was noted to have a full range of motion of the left ankle on examination with no crepitation or instability.  

The Veteran submitted private and VA treatment records showing treatment for left ankle symptomatology.  Specifically, records dated October 2007 note the Veteran had treatment in 1999 for "bone remodeling" of the left ankle.  VA treatment record dated February 2012 show the Veteran underwent left ankle fusion/arthrodesis.  VA treatment records dated June 2012 show the Veteran was status post left ankle arthrodesis four months and had overworked his left ankle.  At the time of the prior rating decision, there was no post-service evidence of a left ankle disability.  Since that decision, the Veteran has submitted evidence of a left ankle disability.  The evidence is new, material, and warrants reopening of the claim.

Right Ear

The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  Based on the above, the Board finds that the Veteran not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.

The Veteran's service treatment records show a Report of Medical Examination dated January 1973 yielded the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
-
50

20
20
40
35
29

The Report of Medical Examination dated January 1973 demonstrated a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (40 decibels at 4000 Hz).  Additionally, the Veteran was afforded a VA examination in September 2012 wherein the examiner stated that the Veteran entered service with pre-existing high frequency hearing loss in the right ear.  

The Board finds that the Veteran's pre-existing right ear hearing loss was noted upon entrance to active duty service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran's service treatment records show a Report of Medical Examination dated December 1975 yielded the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
-
30

20
20
40
35
29

In this case, there is evidence that the Veteran's pre-existing right ear hearing loss did not increase in severity during service.  Specifically, while a pre-existing right ear hearing loss disability was noted on entrance to active duty service, upon discharge, a Report of Medical Examination dated December 1975 showed some right ear hearing loss, however, the Veteran's hearing acuity was better than it was on entrance.  See  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran was afforded a VA examination in September 2012.  The VA examiner reviewed the record of evidence and the Veteran's lay statements attributing his right ear hearing loss disability to active duty service.  The examiner noted that the Veteran had a post-service history of noise exposure in a bus manufacturing plant for 12 years and in recreational noise exposure due to hunting, power tools, chainsaws, and motorcycles.  The examiner opined that it was less likely than not that the Veteran's current right ear hearing loss was caused by or a result of an event or his occupation during active service.  The examiner also noted that the Veteran's pre-existing high-frequency right ear hearing loss was not aggravated beyond a normal progression of the disease.  The examiner provided support for their opinions, noting that the Veteran's pre-existing high-frequency right ear hearing loss remained stable throughout active duty service.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Board finds the September 2012 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record and she supported her opinion with rationale.  For these reasons, the Board finds the September 2012 VA examination opinion is entitled to greater probative weight than the lay statements of the Veteran attributing his hearing loss to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

There is no dispute that Veteran is competent to report when he first noticed difficulty hearing difficulty because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Here, the Veteran appears to contend that his right ear hearing loss had an onset during active duty service.  The Veteran's service treatment records are negative for any complaints or findings relative to right ear hearing loss and his separation examination showed improved hearing acuity when compared to his entrance examination audiological thresholds.  The Board finds no credible evidence of record suggesting an increase in the severity of the Veteran's pre-existing right ear hearing loss during service.  

To the extent the Veteran contends incurrence of right ear hearing loss in service, or aggravation of pre-existing high frequency hearing loss for the right ear; the Veteran's contentions are contradicted by in-service examinations.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).
To the extent that the Veteran contends his right ear hearing loss is due to or related to service, the Board notes that he has provided no rationale for this opinion and it is therefore entitled to less probative value than the September 2012 VA opinion.

Finally, there is no evidence that the Veteran's right ear sensorineural hearing loss manifested to a degree of 10 percent within one year from the date of termination of active service.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for right ear hearing loss must be denied.  

Left Ear

As noted above, the Board finds that the Veteran not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.

The Veteran's service treatment records show a Report of Medical Examination dated January 1973 yielded the following results: 





HERTZ



500
1000
2000
3000
4000
LEFT
25
20
15
-
35

The Report of Medical Examination dated January 1973 demonstrated left ear hearing loss, although not at the level of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Additionally, the Veteran was afforded a VA examination in September 2012 wherein the examiner stated that the Veteran entered service with pre-existing high frequency hearing loss in the left ear.  

The Board finds that the Veteran's pre-existing left ear hearing loss was noted upon entrance to active duty service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's service treatment records show a Report of Medical Examination dated December 1975 yielded the following results: 





HERTZ



500
1000
2000
3000
4000
LEFT
25
20
15
-
25

In this case, there is evidence that the Veteran's pre-existing left ear hearing loss did not increase in severity during service.  Specifically, while pre-existing left ear hearing loss was noted on entrance to active duty service, upon discharge, a Report of Medical Examination dated December 1975showed some left ear hearing loss, however, the Veteran's hearing acuity was better than it was on entrance.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran was afforded a VA examination in September 2012.  The VA examiner reviewed the record of evidence and the Veteran's lay statements attributing his left ear hearing loss to active duty service.  The examiner noted that the Veteran had a post-service history of noise exposure in a bus manufacturing plant for 12 years and in recreational noise exposure due to hunting, power tools, chainsaws, and motorcycles.  The examiner opined that it was less likely than not that the Veteran's current left ear hearing loss was caused by or a result of an event or his occupation during active service.  The examiner also noted that the Veteran's pre-existing high-frequency left ear hearing loss was not aggravated beyond a normal progression of the disease.  The examiner provided support for their opinions, noting that the Veteran's pre-existing high-frequency left ear hearing loss remained stable throughout active duty service.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Board finds the September 2012 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record and she supported her opinion with rationale.  For these reasons, the Board finds the September 2012 VA examination opinion is entitled to greater probative weight than the lay statements of the Veteran attributing his hearing loss to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

There is no dispute that Veteran is competent to report when he first noticed difficulty hearing difficulty because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Here, the Veteran appears to contend that his left ear hearing loss had an onset during active duty service.  The Veteran's service treatment records are negative for any complaints or findings relative to left ear hearing loss and his separation examination showed improved hearing acuity when compared to his entrance examination audiological thresholds.  The Board finds no credible evidence of record suggesting an increase in the severity of the Veteran's pre-existing left ear hearing loss during service.  

To the extent the Veteran contends incurrence of left ear hearing loss in service, or aggravation of pre-existing high frequency hearing loss for the left ear; the Veteran's contentions are contradicted by in-service examinations.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

To the extent that the Veteran contends his left ear hearing loss is due to or related to service, the Board notes that he has provided no rationale for this opinion and it is therefore entitled to less probative value than the September 2012 VA opinion.  

Finally, there is no evidence that the Veteran's left ear sensorineural hearing loss manifested to a degree of 10 percent within one year from the date of termination of active service.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for left ear hearing loss must be denied.  


ORDER

The application to reopen the claim for service connection for a left ankle injury is granted.

Service connection for a right ear hearing loss disability is denied.

Service connection for a left ear hearing loss disability is denied.


REMAND

A VA opinion obtained in September 2012 notes that the Veteran was treated for a left ankle injury in February 1975.  The examiner opined that they were unable to state without resorting to mere speculation whether the Veteran's left ankle condition was at least as likely as not incurred during active service.  

Notably, service department records dated January 1973 to October 1975 that were received in July 2014 were not available for review during this examination.  

The Board finds that an additional VA examination and opinion that includes a review of the service department records in conjunction with the private and VA treatment records is necessary to address the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2015).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also secure any outstanding, relevant Albuquerque VA Medical Center records, to include treatment records dated since December 2012.

2.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not the Veteran's left ankle degenerative joint disease status post arthrodesis was incurred during active service.

3.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


